Citation Nr: 1307947	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 20, 1998 for the award of service connection for schizophrenia (paranoid type) with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from February 1980 to February 1983, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO in Montgomery, Alabama currently has jurisdiction over the claim, and it is from this RO that the appeal rises.  

In the January 2008 rating decision, claims for entitlement to an earlier effective date for the award of service connection for a low back disability, pityriasis, and residuals of a left shoulder injury were denied.  A timely notice of disagreement was filed with respect to these issues, and a statement of the case was dispatched to the Veteran.  In his substantive appeal, however, the Veteran only indicated that he wished to pursue his appeal with respect to the claim for an earlier effective date for service-connected schizophrenia.  Accordingly, that is the only issue before the Board.  

The entire claims folder, to include the portion contained in the electronic "Virtual VA" system, was reviewed in this case.  
  

FINDINGS OF FACT

1.  A Board decision of September 2004 granted service connection for schizophrenia (paranoid type) with depression, and a rating decision of February 2005 assigned a 100 percent rating with an effective date of January 1998; this determination was not appealed and is final.  

2.  The Veteran has raised a "free-standing" claim for an earlier effective date in an attempt to overcome the finality of the RO's decision assigning January 1998 as the proper effective date for the award of service connection for schizophrenia (paranoid type) with depression.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which assigned a 100 percent disability evaluation for service-connected schizophrenia (paranoid type) with depression, with an effective date of January 20, 1998, is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The Veteran's claim for an effective date prior to January 20, 1998 for the award of service connection for schizophrenia is legally insufficient. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case was awarded service connection for schizophrenia in a Board decision dated in September 2004.  The rating decision effectuating the Board's decision was issued in February 2005, and the Veteran received notice of the determination, which assigned a 100 percent evaluation, that same month.  The effective date was assigned to January 20, 1998, the date the claim to reopen was received.  Within the following year, the Veteran did not posit any disagreement with the effective date established in the February 2005 rating decision.  

Essentially, in May 2006, the Veteran filed a claim alleging that the effective date of award for the grant of service connection should be earlier than January 20, 1998.  The Veteran's reasoning is, simply, that as he had symptoms of the disorder during his active service, the effective date of award should be to the date of his separation from active duty.  

Generally, the effective date of an award based on an original claim or a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a) (2012).

Where a rating decision is not timely appealed, it becomes final based on the evidence of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2012). A decision issued by the Board is final (unless it is subsequently vacated after an appeal to the United States Court of Appeals for Veterans Claims). 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2012).  In this case, the September 2004 Board decision, which established service connection for schizophrenia, is final.  Regarding the assignment of an effective date pursuant to this action, the February 2005 rating decision assigned the date of January 20, 1998 as the effective date of award for service connection (a 100 percent rating for the disorder was assigned).  Within the one year following notification of this action, the Veteran did not contest the assignment of the effective date, and as such, the effective date established in February 2005 is final.  

With regard to the legal ability to subsequently challenge a final determination of an effective date, the Board notes that only a request for revision premised on the existence of clear and unmistakable error could result in the assignment of an effective date earlier than that assigned by a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  "Clear and unmistakable error" is a very specific and rare kind of error; it is the kind of error, of fact or law, which when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  That is, it is a specific error which must be expressly alleged, and is not a mere disagreement with an adverse determination made by VA adjudicators.  To find clear and unmistakable error, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice), or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Moreover, the determination of clear and unmistakable error must be based on the record and law which existed at the time of the prior adjudication.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 (2001).

In the current case, the Veteran has made no allegation of clear and unmistakable error.  Indeed, the entirety of the Veteran's argument is simply that as his disability has existed since service, the award of service connection should date to his separation from active duty.  

The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no "free-standing" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. § 7105 (West 2002).  See Rudd at 296 (2006).  In other words, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  As noted, the Veteran's claim for an earlier effective date was received after the February 2005 decision had reached finality, and there has been no allegation of clear and unmistakable error in that determination.  Thus, the claim for an earlier effective date must be considered as "free-standing."  

Under the circumstances, the Board is compelled to dismiss this appeal as a matter of law, and not based upon consideration of the evidentiary record.  No possible development of the record would affect the outcome of this decision.  As no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

As noted above, the Veteran has effectively attempted to raise an impermissible free-standing claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.

ORDER

The appeal for the claim of entitlement to an effective date earlier than January 20, 1998 for the award of service connection for schizophrenia (paranoid type) with depression is dismissed.    


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


